Citation Nr: 1732132	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  12-24 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for sleep apnea.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from June 1967 to June 1970 and from December 1974 to December 1991.

This matter arises before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2014, the Veteran attended a videoconference hearing before the undersigned.  The hearing transcript is of record and is associated with the Legacy Content Management Documents (formerly Virtual VA) electronic claims file.

In January 2015, the Board remanded this appeal for further development.  The matter is once again before the Board.  While the case was in Remand status, by rating action of July 2015, the rating was raised to 50 percent effective the date of service connection.  As this is not the maximum schedular rating, and as the Veteran has not indicated satisfaction with that rating, the matter has been returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (formerly Virtual VA) electronic claims files.


FINDING OF FACT

For the entire rating period on appeal, the Veteran's sleep apnea did not manifest as chronic respiratory failure with carbon dioxide retention or cor pulmonale and it did not require a tracheostomy.



CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for sleep have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6847 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has complied with the directives of its previous remand.

Increased Schedular Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.

Rating Schedule for Sleep Apnea

Sleep apnea syndromes are rated under Diagnostic Code 6847.  38 C.F.R. § 4.97.  Pursuant to Diagnostic Code 6847, sleep apnea syndromes (obstructive, central and mixed) are rated non-compensable when asymptomatic, but with documented sleep disorder breathing.  A 30 percent disability rating is warranted when there is persistent daytime hypersomnolence.  A 50 percent evaluation is to be assigned when the veteran requires the use of a breathing assistance device, such as a continuous airway pressure (CPAP) machine.  A 100 percent evaluation is assigned for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or for cases where the Veteran requires a tracheostomy.  38 C.F.R. § 4.97, Diagnostic Code 6847.

Lay Evidence 
 
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions

The Veteran states that the severity of his sleep apnea is such that he wholly depends on the use of a continuous positive airway pressure (CPAP) machine to sleep.  The Veteran further states that he first experienced this disability while he was in service, when his snoring became worse and worse after an broken nose injury.  He adds that he underwent sleep studies while in service, he was diagnosed with sleep apnea and the CPAP machine was prescribed.  He adds that, without the CPAP machine, he will stop breathing while sleeping and his wife will have to wake him to get him breathing again.  

The Veteran maintains that he is inadequately rated for his service connected sleep apnea.  He contends that the severity if his symptoms more closely approximates the criteria for a higher evaluation.  The Veteran further contends that all cases may not and need not show all findings specified in the rating criteria.  He adds  that where there is a question as to which of two evaluations will be applied, the higher evaluation will be assigned if the Veteran's disability, viewed as a whole, more nearly approximates the criteria for the higher rating.  

The Veteran's Sleep Apnea

January 2010 treatment records contain a polysomnography report the Veteran underwent in December 2008, in which results indicated severe obstructive sleep apnea.  The study defined an apnea as the cessation of airflow for at least 10 seconds.  

The findings included the Veteran's had a respiratory disturbance index, indicating respiratory events during sleep, of 81.3.  However, the actual number of respiratory arousals from sleep during the test was zero.  Although there were 337 obstructive apneas, the mean oxygen saturation level for the Veteran ranged from 91.9 percent down to 89.9 percent across the stages of being awake, non-rapid eye movement sleep, rapid eye movement (REM) sleep, the total sleep time (TST), and the total time in bed (TIB).  The mean saturation level was 92 percent.  

The polysomnography was also conducted with the CPAP machine in use.   There were again zero respiratory-related arousal events.  However, the results indicated a lower respiratory disturbance index, at 72.0.  The mean oxygen saturation levels for the Veteran at awake, non-REM, REM , TST, and TIB ranged from  95.7 to 96.1.  The average, measured by an oximeter, was between 95.4 and 96.9.  Obstructive apneas, counted at various settings on the CPAP machine totaled 148 during the sleep period.

As stated above, one of the criterion for a100 percent disability rating for sleep apnea is chronic respiratory failure with carbon dioxide retention.  The significance of the above polysomnography findings , with or without the CPAP machine, is that there were no respiratory-related arousal events during the Veteran's sleep and no evidence of chronic respiratory failure.  

Moreover, the oxygen saturation levels in the Veteran's blood over the various stages of sleep were on average 92 percent with the CPAP machine and between 95.7 and 96.1 with it.  There were no specific findings of carbon dioxide retention.

At a VA examination in September 2011, the VA examiner diagnosed the Veteran with a fractured nose.  Although he noted the Veteran's subjective reports of difficulty breathing, he found that the objective factors were a deviated septum, no sinus tenderness, no nasal obstruction, and x-rays showing the nasal bone to be within normal limits.  In examining the Veteran's chest and lungs, the September 2011VA examiner made no findings regarding chronic respiratory failure, carbon dioxide retention, an enlarged right side of the heart (cor pulmonale), and, in noting scars, no evidence of a tracheostomy, as well as no reports of that procedure by the Veteran.

In November 2011, the Veteran underwent a VA examination specifically for sleep apnea.  The VA examiner found the Veteran's heart exhibited normal sounds, rate and rhythm and his chest and lungs showed symmetrical breathing sounds.  Having noted the Veteran's subjective history of sleep apnea, the November 2011 VA examiner found the objective factors to be the Veteran's deviated nasal septum to the left and bilateral rhinitis with 20 percent obstruction bilaterally, as well as extremely enlarged adenoid tissue at the palatine tonsils causing partial airway obstruction at the junction of the nasopharynx.  

The VA examiner opined that the Veteran's obstructive sleep apnea is primarily due to his enlarged palatine tonsils combined with an enlarged neck due to obesity, causing pressure on his airway.  He added that the deviated nasal septum aggravates these other conditions.  Yet, the November 2011 VA examiner found no chronic respiratory failure, carbon dioxide retention, cor pulmonale, and evidence of a tracheostomy.

A July 2012 VA Disabilities Benefits Questionnaire (DBQ) examination for nose, throat, larynx, and pharynx revealed the Veteran's deviated nasal septum.  X-rays performed a week earlier revealed both nasal bones intact, no fracture  and normal bone mineralization.  Although the July 2012 VA examiner found an at least 50 percent obstruction of the nasal passage on both sides of the nose, there were no findings of chronic respiratory failure, carbon dioxide retention, cor pulmonale, or evidence of scars indicating a tracheostomy.

A June 2015 DBQ did not entail an in-person examination of the Veteran, but a review of the claims file for clarification of the opinion rendered in the November 2011 VA examination.  The June VA examiner found that the evidence is not sufficient to support a determination of a baseline level of severity of the Veteran's sleep apnea prior to aggravation by his deviated nasal septum and after aggravation.  Nonetheless, she opined that it is less likely than not that his obstructive sleep apnea was caused by or aggravated beyond its normal progression by his deviated nasal septum.  

She explained that the November 2011 VA examination had noted a deviated nasal septum with no nasal obstruction.  She added that there is no evidence of nasal obstruction or congestion, nor is there documented clinical evidence in the field of direct cause and effect between nasal congestion or a deviated nasal septum and obstructive sleep apnea.  Moreover, the June VA examiner did not identify any findings of chronic respiratory failure, carbon dioxide retention, cor pulmonale, or a tracheostomy.

The Veteran's representative has requested on the Veteran's behalf an independent medical opinion from an expert outside of VA, under 38 C.F.R. §§ 3.328 and 20.901(d), on the basis that the evidence is in conflict as to the severity of the Veteran's condition.  However, as indicated above by the evidence, there are neither conflicts in the findings made upon examination, nor is there medical complexity or controversy pertaining to the Veteran's disability.  There simply are no findings in the record to indicate chronic respiratory failure with carbon dioxide retention or cor pulmonale and there is no record of the Veteran having undergone a tracheostomy due to obstructed breathing.  Without one of these criteria, the Veteran cannot achieve a 100 percent rating under Diagnostic Code 6847.

Other Considerations

The Veteran has not sought a claim for extraschedular consideration, nor is it reasonably raised by any facts found by the Board.  Therefore, the Board is not required to discuss whether referral is warranted.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  See also Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (Veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances to raise the extraschedular issue).  For the same reasons, the Board declines to consider the applicability of total disability rating based on individual unemployability due to service-connected disability or special monthly compensation.


Conclusion 

The Board has considered the Veteran's reports during examinations, as they appear throughout the record, and his lay statements, including his statement in the August 2012 Appeal Form VA 9, pertaining to his need for the CPAP machine while sleeping.  Additionally, the Veteran's testimony has been carefully reviewed.  As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran is competent to provide statements of symptoms which are observable to his senses and there is no reason to doubt his credibility.  However, he is not competent to diagnose or interpret accurately the origins or severity of his sleep apnea, as this requires highly specialized knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board must look to the clinical findings, discussed at length above, when there are contradictory findings or statements inconsistent with the record.  The Board cannot render its own independent medical judgments and therefore, in the absence of an explicit indication in the contemporaneous evidence of continuous symptoms or an increase in severity, it must rely on medical findings and opinions.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  There are no findings and opinions in the record contrary to the findings and opinions discussed at length above by the specialists who conducted the December 2008 polysomnography and the September 2011, November 2011, July 2012, and June 2015 VA examiners.  They explained the reasons for their conclusions, based on accurate characterizations of the evidence of record.  They did not find the criteria necessary for the Veteran to attain a 100 percent disability rating under Diagnostic Code 6847 and their overall findings upon examination are entitled to substantial probative weight.

For the reasons stated, the Board finds the record does not contain supporting medical findings, an adequate opinion or related factors to indicate the criteria for a 100 percent disability rating under Diagnostic Code 6847 or which indicate that the assigned rating schedule at 50 percent is inadequate and does not reasonably contemplate the level of severity and symptomatology of the Veteran's service-connected disability. 

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for sleep apnea is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


